DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“first/second frontal face & first/second frontal surface” recited in Claim 12-13; 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Appropriate correction is required for the following:
Claim 1, line 31 recites “is a 2 second set of coils” and should recite “is a second a set of coils”
Claim 4, line 3 & 5 recites “the reduction gear” and should recite “the mechanical reduction gear”;
Claim 10, recites “the reduction gear” and should recite “the mechanical reduction gear”;
Claim 11, line 6, 8 & 9 recites “the reduction gear” and should recite “the mechanical reduction gear”;
Claim 12-13, line 4 recites “the reduction gear” and should recite “the mechanical reduction gear”.
Allowable Subject Matter
Claims 1-13 are allowed.
REASONS FOR ALLOWANCE
Regarding Claim 1, most relevant prior art Palmer (US 2019/0214884) disclose – 
A mechanical reduction gear [30] for a turbomachine [10], in particular for an aircraft (FIG. 1, ¶ [0038]; FIG. 1 shows a schematic sectional view of a geared turbofan gas turbine engine incorporating an epicyclic geartrain according to the present disclosure), comprising: 
I. a sun gear [28] equipped with external teeth [28 shows “external teeth”], having a central axis forming a main axis [9] of the mechanical reduction gear [30] (FIG. 2-3), 
II. a ring gear [38] equipped with internal teeth [38 shows with “internal teeth”], coaxial with the sun gear [38 is “coaxial” with 28] (FIG. 3), 
III. planet gears [32], simultaneously meshed with the sun gear [28] and the ring gear [38] (FIG. 3-4), 
IV a planet carrier [34], spindles [see annotated FIG. below] around which the planet gears [120] are mounted in rotation [126] (FIG. 3-5), 
V. at least one electric generator [160], 
VI. wherein the electric generator [160] (FIG. 5, ¶ [0056]) comprises a first set of electromagnetic elements disposed on a forward frontal face of a first planet gear (FIG. 3-5, Claim 1-2; at least one of the sun gear, the plurality of planet gears, and the ring gear, is provided with a plurality of permanent magnet portions), 
VII. a second set of electromagnetic elements [“B” top, right side 120 comprises a second “electromagnetic elements”] (FIG. 3-5, Claim 1-2; at least one of the sun gear, the plurality of planet gears, and the ring gear, is provided with a plurality of permanent magnet portions), so that the first set of electromagnetic elements [“A”] and the second set of electromagnetic elements [“B”] are disposed facing one another [“A & B” face each other] ] (FIG. 3-5, Claim 1-2; the plurality of magnet portions arranged as a circumferential array, and the planet torque ring is provided with at least one stator coil array, the or each stator coil array being positioned in axial alignment with the or each corresponding plurality of permanent magnet portions as an axial flux electric motor generator element), 
VIII. wherein one among the first and second set of electromagnetic elements [“A & B”] is a first set of coils [stator coil arrays 150], each coil of this first set of coils [stator coil arrays 150] being wound around a direction parallel to the main axis, 
IX. wherein the other among the first and second set of electromagnetic elements [“A & B”] is a first set of magnets [140] each of the poles of which is oriented in a direction parallel to the main axis so as to induce a current in the first set of coils [150] when it is driven with a relative movement with respect to the first set of coils [“C”] (FIG. 4-5, ¶ [0053]; Likewise, each planet gear 120 comprises eight (8) permanent magnet portions 140, and the corresponding region of the planet torque ring 122 comprises six (6) stator coil arrays 150, ¶ [0056]; Each corresponding pair of stator coil array 150 and array 142 of permanent magnet portions 140 together forms an axial flux electric motor generator element 160), 
X. wherein the electric generator [160] comprises a third set of electromagnetic elements [“E” bottom, right 120 comprises a third “electromagnetic elements”], disposed on a rear frontal face of the first planet gear [bottom, right 120], and a fourth set of electromagnetic elements [“F” bottom, right 120 comprises a fourth set “electromagnetic elements”] (FIG. 4-5, ¶ [0053-0056]; Likewise, each planet gear 120 comprises eight (8) permanent magnet portions 140, and the corresponding region of the planet torque ring 122 comprises six (6) stator coil arrays 150, ¶ [0056]; Each corresponding pair of stator coil array 150 and array 142 of permanent magnet portions 140 together forms an axial flux electric motor generator element 160), 
XI. wherein one among the third and fourth set of electromagnetic elements [“E & F”] is a 1second set of coils, each coil of this second set of coils being wound around a direction parallel to the main axis (FIG. 4-5, ¶ [0053]; Likewise, each planet gear 120 comprises eight (8) permanent magnet portions 140, and the corresponding region of the planet torque ring 122 comprises six (6) stator coil arrays 150, ¶ [0056]; Each corresponding pair of stator coil array 150 and array 142 of permanent magnet portions 140 together forms an axial flux electric motor generator element 160), and 
XII. wherein the other among the third and fourth set of electromagnetic elements (“E & F”) is a second set of magnets each oriented in a direction parallel to the main axis so as to induce a current in the second set of coils when it is driven with a relative movement with respect to the second set of coils (¶ [0056]; Each corresponding pair of stator coil array 150 and array 142 of permanent magnet portions 140 together forms an axial flux electric motor generator element 160).
However, Palmer does not disclose: 
THE planet carrier, including a FRONT PLATE and a REAR PLATE between which extend, at regular intervals (as the planet carrier recited in limitation IV above); 
THE second set of electromagnetic elements disposed on a frontal surface of the FRONT PLATE of the planet carrier facing the forward frontal face of said first planet gear (as the second electromagnetic elements recited in limitation VII above); & 
THE fourth set of electromagnetic elements disposed on a frontal surface of the REAR PLATE of the planet carrier facing the rear frontal face of said first planet gear (as the fourth set of electromagnetic elements recited in limitation X above).
Other prior arts fail to disclose “a planet carrier with front and rear plates where each plate (front and rear) comprises magnets” (refer to i-iii above) when considering limitations (I-XII). Moreover, magnets attached to “plates” are common in the art. However, it appears not obvious to modify Palmer’s planet carrier to be incorporated with front and rear plates where both plates (front and rear) comprises magnets as recited in Claim 1.
Therefore, with respect to Claim 1 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A mechanical reduction gear for a turbomachine, in particular for an aircraft, comprising:
a sun gear equipped with external teeth, having a central axis forming a main axis of the mechanical reduction gear, 
a ring gear equipped with internal teeth, coaxial with the sun gear, 
planet gears, simultaneously meshed with the sun gear and the ring gear, 
a planet carrier, including a front plate and a rear plate between which extend, at regular intervals, spindles around which the planet gears are mounted in rotation, and 
at least one electric generator, 
wherein the electric generator comprises a first set of electromagnetic elements, disposed on a forward frontal face of a first planet gear, and a second set of electromagnetic elements disposed on a frontal surface of the front plate of the planet carrier facing the forward frontal face of said first planet gear
wherein one among the first and second set of electromagnetic elements is a first set of coils, each coil of this first set of coils being wound around a direction parallel to the main axis, 
wherein the other among the first and second set of electromagnetic elements is a first set of magnets each of the poles of which is oriented in a direction parallel to the main axis so as to induce a current in the first set of coils when it is driven with a relative movement with respect to the first set of coils, 
wherein the electric generator comprises a third set of electromagnetic elements, disposed on a rear frontal face of the first planet gear, and a fourth set of electromagnetic elements disposed on a frontal surface of the rear plate of the planet carrier facing the rear frontal face of said first planet gear, 
wherein one among the third and fourth set of electromagnetic elements is a second set of coils, each coil of this second set of coils being wound around a direction parallel to the main axis, and 
wherein the other among the third and fourth set of electromagnetic elements is a second set of magnets each oriented in a direction parallel to the main axis so as to induce a current in the second set of coils when it is driven with a relative movement with respect to the second set of coils.
Regarding Claim 12, most relevant prior art Palmer (US 2019/0214884) disclose –
A mechanical reduction gear [30] for a turbomachine [10], in particular for an aircraft (FIG. 1, ¶ [0038]; FIG. 1 shows a schematic sectional view of a geared turbofan gas turbine engine incorporating an epicyclic geartrain according to the present disclosure), comprising: 
I. a sun gear [28] equipped with external teeth [28 shows “external teeth”], having a central axis forming a main axis [9] of the mechanical reduction gear [30] (FIG. 2-3), 
II. a ring gear [38] equipped with internal teeth [38 shows with “internal teeth”], coaxial with the sun gear [38 is “coaxial” with 28] (FIG. 3), 
III. planet gears [32], simultaneously meshed with the sun gear [28] and the ring gear [38] (FIG. 3-5), 
IV. a planet carrier [34], carrying spindles [see annotated FIG. below] around which the planet gears [120] are mounted in rotation [126] (FIG. 3-5), and 
V. at least one electric generator [160] (FIG. 5, ¶ [0056]), 
VI. wherein the electric generator [160] comprises 
VII. a first set of electromagnetic elements [“A” top, right side 120 comprises a first “electromagnetic elements”], disposed on a first frontal face of a first planet gear [top, right side 120] (FIG. 3-5, Claim 1-2; at least one of the sun gear, the plurality of planet gears, and the ring gear, is provided with a plurality of permanent magnet portions), and 
VIII. a second set of electromagnetic elements [“B” top, right side 120 comprises a second “electromagnetic elements”] disposed on a first frontal surface of the planet carrier [34], said first frontal surface of the planet carrier [34] extending facing the first frontal face of the sun gear [28, 110] so that the first set of electromagnetic elements [“A”] and the second set of electromagnetic elements [“B”] are disposed facing one another [“A & B” face each other] ] (FIG. 3-5, Claim 1-2; the plurality of magnet portions arranged as a circumferential array, and the planet torque ring is provided with at least one stator coil array, the or each stator coil array being positioned in axial alignment with the or each corresponding plurality of permanent magnet portions as an axial flux electric motor generator element.), 
IX. wherein one among the first and second set of electromagnetic elements [“A & B”] is a first set of coils [stator coil arrays 150], each coil of this first set of coils [stator coil arrays 150] being wound around a direction parallel to the main axis, 
X. wherein the other among the first and second set of electromagnetic elements [“A & B”] is a first set of magnets [140] each of the poles of which is oriented in a direction parallel to the main axis so as to induce a current in the first set of coils [150] when it is driven with a relative movement with respect to the first set of coils [“C”] (FIG. 4-5, ¶ [0053]; Likewise, each planet gear 120 comprises eight (8) permanent magnet portions 140, and the corresponding region of the planet torque ring 122 comprises six (6) stator coil arrays 150, ¶ [0056]; Each corresponding pair of stator coil array 150 and array 142 of permanent magnet portions 140 together forms an axial flux electric motor generator element 160), 
XI. wherein the electric generator [160] comprises a third set of electromagnetic elements [“E” bottom, right 120 comprises a third “electromagnetic elements”], disposed on a second frontal face of the first planet gear [bottom, right 120], and a fourth set of electromagnetic elements [“F” bottom, right 120 comprises a fourth set “electromagnetic elements”] disposed on a second frontal surface of the planet carrier [bottom, right 120], said second frontal surface extending facing the second frontal face of the first planet gear [top, right 120] (FIG. 4-5, ¶ [0053-0056]; Likewise, each planet gear 120 comprises eight (8) permanent magnet portions 140, and the corresponding region of the planet torque ring 122 comprises six (6) stator coil arrays 150, ¶ [0056]; Each corresponding pair of stator coil array 150 and array 142 of permanent magnet portions 140 together forms an axial flux electric motor generator element 160), 
XII. wherein one among the third and fourth set of electromagnetic elements [“E & F”] is a 1second set of coils, each coil of this second set of coils being wound around a direction parallel to the main axis (FIG. 4-5, ¶ [0053]; Likewise, each planet gear 120 comprises eight (8) permanent magnet portions 140, and the corresponding region of the planet torque ring 122 comprises six (6) stator coil arrays 150, ¶ [0056]; Each corresponding pair of stator coil array 150 and array 142 of permanent magnet portions 140 together forms an axial flux electric motor generator element 160), and 
XIII. wherein the other among the third and fourth set of electromagnetic elements (“E & F”) is a second set of magnets each oriented in a direction parallel to the main axis so as to induce a current in the second set of coils when it is driven with a relative movement with respect to the second set of coils (¶ [0056]; Each corresponding pair of stator coil array 150 and array 142 of permanent magnet portions 140 together forms an axial flux electric motor generator element 160).
However, Palmer does not disclose:
i. wherein at least one set of magnets comprises a ring of several magnets, regularly spaced along the same circle centered on the axis of rotation of the planet gear, all oriented axially while alternating the direction of their North poles, 
ii. wherein at least one set of coils comprises a ring of several coils, regularly spaced along the same circle centered on the axis of rotation of the planet gear, all wound around an axial direction, and 
iii. wherein at least one set of coils comprises three coil assemblies, the coils of one given assembly being connected electrically to one another within the same circuit.
Other prior arts fail to disclose “a ring with several magnet rings and a ring with several coils along the same circle centered on the axis of rotation of the planet gear” (refer to i-iii above for claim 12) when considering limitations (I-XIII). Moreover, ring magnets and ring coils along any axis of rotation are common in the art. However, it appears not obvious to modify Palmer’s planet gear to include magnet rings and coil rings to be incorporated as recited in Claim 12.
Therefore, with respect to Claim 12 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A mechanical reduction gear for a turbomachine, in particular for an aircraft, comprising: 
a sun gear equipped with external teeth, having a central axis forming a main axis of the mechanical reduction gear, 
a ring gear equipped with internal teeth, coaxial with the sun gear, 
planet gears, simultaneously meshed with the sun gear and the ring gear, 
a planet carrier, carrying spindles around which the planet gears are mounted in rotation, and 
at least one electric generator, 
wherein the electric generator comprises a first set of electromagnetic elements, disposed on a first frontal face of a first planet gear, and a second set of electromagnetic elements disposed on a first frontal surface of the planet carrier, said first frontal surface of the planet carrier extending facing the first frontal face of the sun gear so that the first set of electromagnetic elements and the second set of electromagnetic elements are disposed facing one another, 
wherein one among the first and second set of electromagnetic elements is a first set of coils, each coil of this first set of coils being wound around a direction parallel to the main axis, 
wherein the other among the first and second set of electromagnetic elements is a first set of magnets each of the poles of which is oriented in a direction parallel to the main axis so as to induce a current in the first set of coils when it is driven with a relative movement with respect to the first set of coils, 
wherein the electric generator comprises a third set of electromagnetic elements, disposed on a second frontal face of the first planet gear, and a fourth set of electromagnetic elements disposed on a second frontal surface of the planet carrier, said second frontal surface extending facing the second frontal face of the first planet gear, 
wherein one among the third and fourth set of electromagnetic elements is a second set of coils, each coil of this second set of coils being wound around a direction parallel to the main axis, 
wherein the other among the third and fourth set of electromagnetic elements is a second set of magnets each oriented in a direction parallel to the main axis so as to induce a current in the second set of coils when it is driven with a relative movement with respect to the second set of coils, 
wherein at least one set of magnets comprises a ring of several magnets, regularly spaced along the same circle centered on the axis of rotation of the planet gear, all oriented axially while alternating the direction of their North poles, 
wherein at least one set of coils comprises a ring of several coils, regularly spaced along the same circle centered on the axis of rotation of the planet gear, all wound around an axial direction, and 
wherein at least one set of coils comprises three coil assemblies, the coils of one given assembly being connected electrically to one another within the same circuit.
Regarding Claim 13, most relevant prior art Palmer (US 2019/0214884) disclose –
A mechanical reduction gear [30] for a turbomachine [10], in particular for an aircraft (FIG. 1, ¶ [0038]; FIG. 1 shows a schematic sectional view of a geared turbofan gas turbine engine incorporating an epicyclic geartrain according to the present disclosure), comprising: 
I. a sun gear [28] equipped with external teeth [28 shows “external teeth”], having a central axis forming a main axis [9] of the reduction gear [30] (FIG. 2-3), 
II. a ring gear [38] equipped with internal teeth [38 shows with “internal teeth”], coaxial with the sun gear [38 is “coaxial” with 28] (FIG. 3), 
III. planet gears [32], simultaneously meshed with the sun gear [28] and the ring gear [38] (FIG. 3-5), 
IV. a planet carrier [34], carrying spindles [see annotated FIG. below] around which the planet gears [120] are mounted in rotation [126] (FIG. 3-5), and 
V. at least one electric generator [160] (FIG. 5, ¶ [0056]), 
VI. wherein the electric generator [160] comprises 
VII. a first set of electromagnetic elements [“A” top, right side 120 comprises a first “electromagnetic elements”], disposed on a first frontal face of a first planet gear [top, right side 120] (FIG. 3-5, Claim 1-2; at least one of the sun gear, the plurality of planet gears, and the ring gear, is provided with a plurality of permanent magnet portions), and 
VIII. a second set of electromagnetic elements [“B” top, right side 120 comprises a second “electromagnetic elements”] disposed on a first frontal surface of the planet carrier [34], said first frontal surface of the planet carrier [34] extending facing the first frontal face of the sun gear [28, 110] so that the first set of electromagnetic elements [“A”] and the second set of electromagnetic elements [“B”] are disposed facing one another [“A & B” face each other] ] (FIG. 3-5, Claim 1-2; the plurality of magnet portions arranged as a circumferential array, and the planet torque ring is provided with at least one stator coil array, the or each stator coil array being positioned in axial alignment with the or each corresponding plurality of permanent magnet portions as an axial flux electric motor generator element.), 
IX. wherein one among the first and second set of electromagnetic elements [“A & B”] is a first set of coils [stator coil arrays 150], each coil of this first set of coils [stator coil arrays 150] being wound around a direction parallel to the main axis, 
X. wherein the other among the first and second set of electromagnetic elements [“A & B”] is a first set of magnets [140] each of the poles of which is oriented in a direction parallel to the main axis so as to induce a current in the first set of coils [150] when it is driven with a relative movement with respect to the first set of coils [“C”] (FIG. 4-5, ¶ [0053]; Likewise, each planet gear 120 comprises eight (8) permanent magnet portions 140, and the corresponding region of the planet torque ring 122 comprises six (6) stator coil arrays 150, ¶ [0056]; Each corresponding pair of stator coil array 150 and array 142 of permanent magnet portions 140 together forms an axial flux electric motor generator element 160), 
XI. wherein the electric generator [160] comprises a third set of electromagnetic elements [“E” bottom, right 120 comprises a third “electromagnetic elements”], disposed on a second frontal face of the first planet gear [bottom, right 120], and a fourth set of electromagnetic elements [“F” bottom, right 120 comprises a fourth set “electromagnetic elements”] disposed on a second frontal surface of the planet carrier [bottom, right 120], said second frontal surface extending facing the second frontal face of the first planet gear [top, right 120] (FIG. 4-5, ¶ [0053-0056]; Likewise, each planet gear 120 comprises eight (8) permanent magnet portions 140, and the corresponding region of the planet torque ring 122 comprises six (6) stator coil arrays 150, ¶ [0056]; Each corresponding pair of stator coil array 150 and array 142 of permanent magnet portions 140 together forms an axial flux electric motor generator element 160), 
XII. wherein one among the third and fourth set of electromagnetic elements [“E & F”] is a 1second set of coils, each coil of this second set of coils being wound around a direction parallel to the main axis (FIG. 4-5, ¶ [0053]; Likewise, each planet gear 120 comprises eight (8) permanent magnet portions 140, and the corresponding region of the planet torque ring 122 comprises six (6) stator coil arrays 150, ¶ [0056]; Each corresponding pair of stator coil array 150 and array 142 of permanent magnet portions 140 together forms an axial flux electric motor generator element 160), and 
XIII. wherein the other among the third and fourth set of electromagnetic elements (“E & F”) is a second set of magnets each oriented in a direction parallel to the main axis so as to induce a current in the second set of coils when it is driven with a relative movement with respect to the second set of coils (¶ [0056]; Each corresponding pair of stator coil array 150 and array 142 of permanent magnet portions 140 together forms an axial flux electric motor generator element 160).
However, Palmer does not disclose:
	i. wherein the distance between the plane of at least one set of magnets and the plane of the facing set of coils is between 1 and 3 mm.
Other prior arts fail to disclose “distance between plane of magnets and plane of coils is between 1 and 3 mm” (refer to i above for claim 13) when considering limitations (I-XII). Moreover, distance between plane of magnets and plane of coils (magnetic flux) are common in the art. However, it appears not obvious to modify Palmer’s distance between plane of magnets and plane of coils is between 1 and 3 mm be incorporated as recited in Claim 13.

Therefore, with respect to Claim 13 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A mechanical reduction gear for a turbomachine, in particular for an aircraft, comprising: 
a sun gear equipped with external teeth , having a central axis forming a main axis of the mechanical reduction gear, 
a ring gear equipped with internal teeth, coaxial with the sun gear, planet gears, simultaneously meshed with the sun gear and the ring gear, 
a planet carrier, carrying spindles around which the planet gears are mounted in rotation, and 
at least one electric generator, 
wherein the electric generator comprises a first set of electromagnetic elements, disposed on a first frontal face of a first planet gear, and a second set of electromagnetic elements disposed on a first frontal surface of the planet carrier, said first frontal surface of the planet carrier extending facing the first frontal face of the sun gear so that the first set of electromagnetic elements and the second set of electromagnetic elements are disposed facing one another, 
wherein one among the first and second set of electromagnetic elements is a first set of coils, each coil of this first set of coils being wound around a direction parallel to the main axis, 
wherein the other among the first and second set of electromagnetic elements is a first set of magnets each of the poles of which is oriented in a direction parallel to the main axis so as to induce a current in the first set of coils when it is driven with a relative movement with respect to the first set of coils, 
wherein the electric generator comprises a third set of electromagnetic elements, disposed on a second frontal face of the first planet gear, and a fourth set of electromagnetic elements disposed on a second frontal surface of the planet carrier, said second frontal surface extending facing the second frontal face of the first planet gear, wherein one among the third and fourth set of electromagnetic elements is a second set of coils, each coil of this second set of coils being wound around a direction parallel to the main axis, 
wherein the other among the third and fourth set of electromagnetic elements is a second set of magnets each oriented in a direction parallel to the main axis so as to induce a current in the second set of coils when it is driven with a relative movement with respect to the second set of coils, and 
wherein the distance between the plane of at least one set of magnets and the plane of the facing set of coils is between 1 and 3 mm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/JOSEPH ORTEGA/Examiner, Art Unit 2832